Citation Nr: 0713255	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-35 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
herniated nucleus pulposus, lumbar spine, with degenerative 
changes.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic headaches.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active service from September 1975 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran's herniated nucleus pulposus, lumbar spine is 
manifested by limited motion with characteristic pain; 
examination findings demonstrate forward flexion of the 
thoracolumbar spine of no less than 60 degrees.

2.  There is no evidence that the veteran's herniated nucleus 
pulposus causes incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during a 12-month period.  

3.  The veteran has approximately two headaches per week that 
are accompanied by blurred vision and vomiting but are not 
prostrating in nature.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for herniated nucleus pulposus, lumbar spine, with 
degenerative changes, have not been met.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71A, Diagnostic Codes 5292, 5295 (2002) 5293 (2002-
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for migraine headaches have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. § 3.321, 4.71A, Diagnostic Code 
8100 (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a May 2003 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for increased 
evaluation.  This letter explained VA's duty to assist in the 
development of the veteran's claim and advised what evidence 
VA would be responsible for obtaining and what evidence VA 
would assist the veteran in obtaining.  The veteran was 
advised to submit any relevant evidence in his possession.  
This letter complied with the timing requirements set forth 
in Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.

The Board concludes that the requirements of the duty to 
notify have been met in this case.  All that the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also, 38 C.F.R. § 20.1102 
(harmless error). As noted above, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case.

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of these claims.  The relevant medical records 
have been obtained and associated with the claims file.  The 
veteran has also been afforded VA examinations for his 
increased rating claims.  The veteran has not identified any 
relevant outstanding evidence.  Accordingly, the Board 
concludes that the duty to assist has been satisfied in this 
case.

II.  Analysis of Claims

A.  Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).
In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Increased rating for herniated nucleus pulposus

The veteran contends that his lumbar spine disability has 
worsened.  He argues that the 20 percent rating presently 
assigned for this condition does not accurately reflect the 
severity of his condition.   

The veteran's disability has been rated according to 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome.  The diagnostic codes pertinent to back ratings 
were amended twice during the course of the veteran's appeal.  
The provisions of VA's Schedule for Rating Disabilities 
pertaining to intervertebral disc syndrome were revised, 
effective September 23, 2002, and other amendments of the 
Schedule, addressing disabilities of the spine, were revised, 
effective September 26, 2003.  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
However, if the revised regulations are more favorable to the 
veteran, then an award of an increased rating based on a 
change in law may be granted retroactive to, but no earlier 
than, the effective date of the change.  See VAOPGCPREC 3-
2003, 65 Fed. Reg. 33422 (2000).

The veteran seeks an rating in excess of 20 percent.  Prior 
to September 23, 2002, under Diagnostic Code 5293,  the next 
highest rating of 40 percent was assignable for severe, 
recurring attacks of intervertebral disc syndrome with 
intermittent relief.  A 60 percent evaluation was assignable 
for pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 
(2005)).  Effective September 26, 2003, VA updated the entire 
section of the rating schedule that addresses disabilities of 
the spine.  This update included a renumbering of the 
diagnostic codes pertinent to back ratings.  According to 
that renumbering, DC 5243 now governs ratings of 
intervertebral disc syndrome.  See Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2006)).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
while a 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2006).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated according to Diagnostic Code 5292.  A  
40 percent rating was assignable for severe limitation of 
motion.  See 38 C.F.R. § 4.71A, Diagnostic Code 5292 (2002).  
Prior to September 26, 2003, lumbosacral strain was rated 
according to Diagnostic Code 5295.  Under that rating code, a 
maximum rating of 40 percent was assignable for severe 
lumbosacral strain; with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71A, 
Diagnostic Code 5295 (2003).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The rating criteria of the General 
Rating Formula for Diseases and Injuries of the Spine provide 
a 100 percent rating for unfavorable ankylosis of the entire 
spine; and a 50 percent rating for unfavorable ankylosis of 
the entire thoracolumbar spine.  The criteria for a 40 
percent rating are: unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  The criteria for a 30 percent 
rating are: forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) will be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The evidence in this case includes reports of two VA 
examinations.  The veteran had a VA spinal examination in May 
2003.  The examiner interviewed the veteran.  The veteran 
complained of sharp pain in the lumbar area, radiating to the 
left ankle.  The veteran denied the use of assistive devices 
or a back brace.  Range of motion testing revealed forward 
flexion to 60 degrees.  The veteran had extension to 
15 degrees.  The veteran had left and right lateral bending 
of 25 degrees and left and right rotation of 25 degrees.  The 
examiner noted evidence of painful motion with excess 
fatigability.  The examiner opined that the veteran had 
functional impacts due to pain that made would affect the 
performance of his occupational duties as a postal worker.  
The examiner opined that pain would make it difficult for the 
veteran to stand, squat, bend and lift.  The examiner noted 
that the veteran did not have any incapacitating episodes due 
to his back disability.  

The veteran underwent a VA examination in July 2004.   The 
veteran reported a history of several back strains.  He 
reported chronic back pain that was worse with sitting, 
bending or lifting.    The veteran reported that he had not 
required any bedrest in the preceding year due to back or 
neck problems.  The veteran had forward flexion of 70 degrees 
and extension to 30 degrees.  Left and right lateral flexion 
were each 30 degrees, and left and right lateral rotation 
were each 45 degrees.  The examiner diagnosed chronic 
thoraco-lumbar strain, degenerative disc disease of the 
lumbar spine and bulging disc at L5-S1.
The veteran had a VA examination in May 2005.  The examiner 
interviewed the veteran.  The veteran reported a history of 
chronic low back pain.  He complained of a constant dull ache 
in his back that would sometimes radiate to the lower 
extremities, primarily the left foot.  The veteran reported 
taking pain medication on a daily basis.  The veteran denied 
incapacitating episodes due to back pain.
  
The examiner noted that the veteran walked without assistive 
devices.  The examiner noted normal appearing spinal contour 
and normal gait.  Neurological evaluation showed normal gait, 
posture and balance.  The examiner observed that there was no 
evidence of sensory or motor impairment.  Range of motion 
testing revealed forward flexion to 70 degrees, extension to 
30 degrees, left lateral flexion of 30 degrees, right lateral 
flexion of 30 degrees, left lateral rotation of 45 degrees 
and right lateral rotation of 45 degrees.  Discomfort was 
noted at 70 degrees flexion.  

After a careful review of the evidence discussed above, the 
Board finds that a rating in excess of 20 percent is not 
warranted for veteran's service-connected lumbar spine 
disability.  

Applying the rating criteria that were in effect prior to 
September 26, 2003, the Board finds that the evidence does 
not support an evaluation in excess of 20 percent under 
Diagnostic Codes 5292 or 5295.  As noted previously, under 
Diagnostic Code 5292 in effect prior to September 26, 2003, a 
rating of 40 percent is assignable when there is evidence of 
severe limitation of motion of the lumbar spine.  The reports 
of the VA spinal examinations contain findings of  
thoracolumbar forward flexion of no less than 60 degrees.  
While examiners have noted that the veteran has painful 
motion of the lumbar spine, the veteran's limitation of 
motion has not been characterized as severe.  In addition, 
the evidence does not indicate that the veteran has 
lumbosacral strain of the severity to warrant a 40 percent 
rating under Diagnostic Code 5295. 

The Board concludes that the evidence also does not support a 
rating in excess of 20 percent under the rating criteria in 
effect since September 26, 2003.  Under the General Rating 
Formula for Diseases and Injuries of the Spine, the next 
higher rating of 40 percent is assignable where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  The 2003 and 2005 VA examination reports discussed 
above reflect thoracolumbar forward flexion of 60 degrees and 
70 degrees, respectively.  Accordingly,  the criteria for a 
higher rating under the General Rating Formula have not been 
met.  

Additionally, as there is no evidence of incapacitating 
episodes due to intervertebral disc syndrome,  a rating in 
excess of 20 percent may not be awarded under Diagnostic Code 
5243.  38 C.F.R. § 4.71a, DC 5293 (2006).  

The Board finds that there is a preponderance of the evidence 
against the veteran's claim for an increased rating for 
herniated nucleus pulposus, lumbar spine.  As the evidence is 
not in relative equipoise, the veteran may not be afforded 
the benefit of the doubt.

B.  Increased rating for headaches
    
The veteran contends that his headache disability has 
increased in severity and warrants a higher evaluation.  The 
condition is presently rated as 10 percent disabling.   

Headaches are rated according to criteria set forth in 
Diagnostic Code 8100.  Under that rating code, the next 
highest rating of 30 percent is assignable for headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating is assignable for very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124A, Diagnostic Code 8100 
(2006).

At a May 2003 VA examination, the examiner interviewed the 
veteran.  The veteran gave a history of sudden headaches.  He 
characterized his headaches as a "7" or "8" on a scale of 
one to ten, with sharp frontal head pain radiating to the 
right.  The examiner did not note the frequency of the 
veteran's headaches. 

The veteran had a VA examination in September 2005.  The 
examiner interviewed the veteran.  The veteran gave a history 
of periodic headaches since 1986.  He reported that he 
experiences headaches twice per week.  The headaches were 
described as unilateral in nature, always right-sided, sharp 
and stabbing in nature, accompanied by blurred watery vision 
and nasal drainage or stuffiness.  These headaches were 
accompanied by vomiting once or twice each episode.  The 
veteran reported that he treated his headaches with Motrin.  
The reported duration of his headaches was from hours to a 
day and a half.  The examiner noted that, although ordinary 
activity was cumbersome, the veteran remained at work 
throughout these headaches.  

The Board finds that a rating in excess of 10 percent is not 
warranted for the veteran's chronic headache disability.  The 
evidence reflects that the veteran has headaches as 
frequently as twice per week that are accompanied by sharp 
pain, blurred vision, nasal stuffiness, nausea and vomiting.  
However, the evidence does not show that the veteran's 
headaches are prostrating in nature.  While it has been noted 
by VA examiners that these headaches make ordinary activities 
cumbersome, the veteran is able to continue working during 
his headaches.  In reaching this decision, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the evidence is not in relative 
equipoise, the veteran may not be afforded the benefit of the 
doubt.  

C.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded increased 
evaluations in the future should either of his disability 
pictures change.  See 38 C.F.R. § 4.1 (2006).  At present, 
however, the 20 percent evaluation currently assigned for the 
veteran's lumbar spine disability and the 10 percent 
evaluation assigned for his migraine headaches are most 
appropriate given the evidence of record.   

Finally, the evidence does not reflect that the veteran's 
lumbar spine and headache disabilities have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular scheduler standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
3.321(b)(1) (2006) for the assignment of an extraschedular 
evaluation.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
herniated nucleus pulposus, lumbar spine, with degenerative 
changes is denied.

Entitlement to an evaluation in excess of 10 percent for 
chronic headaches is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


